This is an attempted appeal from the order of the district court of Tulsa county, Okla., made on the 17th day of June, 1930, and a motion to dismiss has been filed in which it is urged that this is not a final order of the court under the statute regulating appeals and the rule of this court announced in Grunawalt v. Grunawalt, 24 Okla. 756, 104 P. 905, an d similar cases.
It appears that such is the case, and no election having been made to stand upon the original petition or to the amended petition and a final judgment obtained, the appeal is premature and the cause is dismissed.